                 Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 1 of 9




1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    EMILY M K.,
                                                            Case No. C19-5384 TLF
7                              Plaintiff,
            v.                                              ORDER AFFIRMING
8                                                           DEFENDANT’S DECISION TO
     COMMISSIONER OF SOCIAL SECURITY,                       DENY BENEFITS
9
                               Defendants.
10

11          Plaintiff has brought this matter for judicial review of defendant’s denial of

12   plaintiff’s application for disability insurance benefits.

13          The parties have consented to have this matter heard by the undersigned

14   Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule

15   MJR 13. For the reasons set forth below, the Court affirms defendant’s decision to deny

16   benefits.

17                                      I.         ISSUES FOR REVEW

18          1. Did the ALJ err in evaluating the opinion of Dr. James Roberts?

19                                           II.     BACKGROUND

20          On September 9, 2015 plaintiff filed an application for a period of disability and

21   disability insurance benefits alleging a disability onset of February 2, 2015. AR 15.

22   Plaintiff’s application was denied upon initial administrative review and on

23   reconsideration. AR 15, 93-95, 99-101. A hearing was held before Administrative Law

24   Judge (“ALJ”) Cynthia D. Rosa on December 14, 2017. AR 31-60. On March 28, 2018,

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 1
               Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 2 of 9




1    the ALJ issued a written decision finding that plaintiff was not disabled. AR 12-25. The

2    Social Security Appeals Council denied plaintiff’s request for review on March 25, 2019

3    AR 1-3.

4           On May 10, 2019, plaintiff filed a complaint in this Court seeking judicial review of

5    the ALJ’s written decision. Dkt. 4.

6                                   III.    STANDARD OF REVIEW

7           Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's

8    denial of social security benefits if the ALJ's findings are based on legal error or not

9    supported by substantial evidence in the record as a whole. Revels v. Berryhill, 874

10   F.3d 648, 654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a

11   reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

12   Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

13                                         IV.   DISCUSSION

14          In this case, the ALJ found that plaintiff has the severe, medically determinable

15   impairments of morbid obesity, lumbar degenerative disease status post laminectomy

16   and discectomy at L4-5, left shoulder adhesive capsulitis status post surgical

17   intervention, and right biceps tendinitis. AR 17. The ALJ also found that plaintiff had the

18   non-severe impairments of migraine headaches, anxiety, and depression. AR 17-19.

19          Based on the limitations stemming from these impairments, the ALJ found that

20   plaintiff could perform light work. AR 20. Relying on vocational expert (“VE”) testimony,

21   the ALJ found that while plaintiff could not perform past work, plaintiff could perform

22   other light work at step five of the sequential evaluation, therefore, the ALJ determined

23   at step five that plaintiff was not disabled. AR 24-25, 58-60.

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 2
                Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 3 of 9




1            A. Whether the ALJ erred in evaluating Dr. Robert’s Testimony

2            Plaintiff maintains that the ALJ erred in evaluating the opinion of plaintiff’s

3    primary care provider James Roberts, MD. Dkt. 10.

4            The ALJ must provide “clear and convincing” reasons for rejecting the

5    uncontradicted opinion of either a treating or examining physician. Trevizo v. Berryhill,

6    871 F.3d 664, 675 (9th Cir. 2017) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d

7    1194, 1198 (9th Cir. 2008)). When a treating or examining physician’s opinion is

8    contradicted, an ALJ must provide specific and legitimate reasons for rejecting it. Id. In

9    either case, substantial evidence must support the ALJ’s findings. Id.

10           On November 30, 2017 Dr. Roberts completed an impairment questionnaire

11   providing an opinion regarding plaintiff’s conditions and plaintiff’s current residual

12   physical functional capacity. AR 767-769. Dr. Roberts explained that he had been

13   plaintiff’s primary care provider for the previous six years. AR. 767. Dr. Roberts opined

14   that plaintiff’s medical conditions included chronic back pain, fibromyalgia, chronic

15   shoulder pain, depression, anxiety and headaches. Id. Dr. Roberts described plaintiff’s

16   symptoms as diffuse muscular pain, fatigue, difficulty with sleep and decreased

17   stamina. Id.

18           Dr. Roberts opined that plaintiff “is able to work at a steady pace for only a short

19   period of time and then will not be able to function for a day or two after.” AR 768. Dr.

20   Roberts also explained that plaintiff’s symptoms may wax and wane depending on

21   plaintiff’s level of activity. Id.

22           With regards to plaintiff’s residual functional capacity, Dr. Roberts opined that

23   plaintiff could occasionally lift or carry less than 10 pounds and did not provide an

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 3
              Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 4 of 9




1    answer for how much plaintiff could frequently lift or carry. AR 768. Dr. Roberts did not

2    provide an explanation for these limitations. Id. Dr. Roberts further opined that plaintiff

3    can stand and/or walk for 30 minutes at a time, can stand for less than two hours in an

4    eight hour day, could sit for 45 minutes at a time, but has to change positions and could

5    sit for four hours in an eight hour day but has to change positions. Id. Dr. Roberts did

6    not provide an explanation for these limitations. Id. Dr. Roberts stated that plaintiff’s

7    “typical day includes sitting for 1-2 hours then shifting to different positions – laying

8    down for 1-2 hours.” Id.

9           Dr. Roberts also opined that plaintiff could never reach overhead, reach laterally

10   or to the front, engage in gross manipulation or fine manipulation with her right arm

11   because plaintiff’s shoulder was being evaluated for possible surgery due to a rotator

12   cuff injury. AR 768. Dr. Roberts opined that plaintiff could frequently reach overhead,

13   reach laterally or to the front, engage in gross manipulation or fine manipulation, or feel

14   with her left arm. AR 769. When asked to provide the reasoning for the limitations on

15   the use of plaintiff’s left arm Dr. Roberts stated “as above on R side.” Id.

16          Next, Dr. Roberts stated that the symptoms from plaintiff’s conditions and side

17   effects from medications would not interfere with plaintiff’s ability to sustain attention

18   and concentration. AR 769. However, Dr. Roberts concluded that plaintiff’s attention

19   and concentration would be impaired to such a degree that she could not be expected

20   to perform even simple work tasks for 20% of a standard workweek. Id. Dr. Roberts

21   explained that plaintiff’s concentration and attention would be impaired due to her

22   overall condition, not her medication. Id. Dr. Roberts further opined that plaintiff would

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 4
              Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 5 of 9




1    miss 16 hours or more per month due to her impairments, symptoms, or medications,

2    but did not provide further elaboration. AR 769.

3           Finally, when prompted to explain his opinion, Dr. Roberts stated that plaintiff

4    “has the desire to work, take care of her children, play violin, but her condition limits her

5    ability to do so. She would not be able to maintain the rigors of a regular job.” AR 769.

6           The ALJ assigned “little weight” to Dr. Roberts’ opinion. AR 23. The ALJ

7    reasoned that: (1) Dr. Roberts’ opinion appeared to be based mostly on the plaintiff’s

8    subjective limitations; (2) Dr. Roberts’ provided little explanation for his opinion that the

9    claimant would have extreme limitations; (3) the objective evidence including treatment

10   notes from Dr. Roberts do not document significant or persistent clinical findings that

11   would support the extreme limitations noted in his opinion; (4) the course of treatment

12   also seems inconsistent with the extreme limitations reported by Dr. Roberts; (5)

13   plaintiff’s shoulder disorder would not limit her use of her hands; (6) the evidence does

14   not show any decreased range of motion in the wrist or fingers, weakness in the upper

15   extremities or deficits in fine motor movements; (7) the evidence does not show

16   observations of poor concentration and the claimant rarely, if ever, reported side effects

17   from her medications and (8) the opinion seems inconsistent with the claimant’s

18   activities of daily living, such as child care. AR 23.

19          1. Brief and Conclusory Opinions Inadequately Supported by Clinical Findings

20          The ALJ is not required to accept the opinion of a treating physician “if that

21   opinion is brief, conclusory, and inadequately supported by clinical findings.” Ford v.

22   Saul, 950 F.3d 1141, 1154-55 (9th Cir. 2020); see also, Young v. Heckler, 803 F.2d

23   963, 968 (9th Cir. 1986) (a physician’s opinion may be rejected “if brief and conclusory

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 5
               Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 6 of 9




1    in form with little in the way of clinical findings to support [its] conclusion”). However,

2    even where a treating physician’s opinion is brief and conclusory, an ALJ must consider

3    its context in the record—especially the physician’s treatment notes. See Burrell v.

4    Colvin, 775 F.3d 1133, 1140 (9th Cir. 2014). Accordingly, while the ALJ cannot reject

5    the opinion merely for being expressed as answers to a check-the-box questionnaire,

6    the ALJ may permissibly reject a report that does not contain any explanation of the

7    basis of their conclusion. Ford, 950 F.3d at 1155 (internal quotations omitted).

8           Here, the ALJ points to the fact that Dr. Roberts’ opinion is brief, conclusory and

9    lacks explanations for the proffered limitations. For example, when asked to explain his

10   opinion that plaintiff cannot meet the requirements for a standard production pace, Dr.

11   Roberts stated that plaintiff “is able to work at a steady pace for only a short period of

12   time and then will not be able to function for a day or two after.” AR 768. Although this

13   explanation reiterates Dr. Roberts’ findings, it does not provide any clinical findings or

14   explain what symptoms or conditions would cause the proffered limitations.

15          With regards to plaintiff’s residual physical functional capacity assessment, the

16   only explanation Dr. Roberts provides for his opinions regarding plaintiff’s ability to lift

17   and/or carry, walk, stand, or sit is that plaintiff’s “typical day includes sitting for 1-2 hours

18   then shifting to different position – laying down for 1-2 hours.” AR 768. This explanation

19   provides no clinical finding and does not explain the basis for Dr. Roberts’ opined

20   limitations.

21          Next, Dr. Roberts limited plaintiff to never reaching overhead, never reaching

22   laterally or to the front, never handling, and never fingering with his right arm. AR. 768.

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 6
              Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 7 of 9




1    Dr. Roberts states that the “shoulder on right side is currently being evaluated for

2    possible surgery. She has a rotator cuff injury.” AR 768.

3           Dr. Roberts’ brief explanation for the opined right upper extremity limitations does

4    not provide any clinical findings, does not explain what condition plaintiff suffers from,

5    nor does the opinion identify specific impacts associated with any condition concerning

6    plaintiff’s ability to use her right arm. Id. Additionally, as the ALJ explained, the objective

7    medical evidence in the record does not show any evidence of plaintiff’s inability to use

8    her right arm, or that any shoulder injury would limit plaintiff’s ability to use her hands.

9    AR 22. While plaintiff submitted evidence that she was being referred for surgery for

10   right bicipital tendinitis (AR 771) there is no evidence indicating how limiting this

11   condition would be on plaintiff. Accordingly, the ALJ did not err in discounting Dr.

12   Roberts’ opinion regarding plaintiff’s right arm functionality for being brief, vague and

13   unsupported by the objective medical evidence in the record.

14           Dr. Roberts responded to a question on the form about the reason for plaintiff’s

15   left upper extremity limitations, and Dr. Roberts asserted: “As above on R side.” AR

16   769. This explanation provides no clinical findings, does not explain how a right

17   shoulder injury would limit plaintiff’s left shoulder and is not supported by the evidence

18   in the record. AR 769.

19          Regarding plaintiff’s attention and concentration impairment, Dr. Roberts states

20   that the symptoms from plaintiff’s conditions would not interfere with plaintiff’s ability to

21   sustain attention and concentration. AR 769. Dr. Roberts also opines that due to her

22   “overall condition” plaintiff’s attention and concentration will be impaired to such a

23   degree that she could not be expected to perform even simple tasks 20 percent of the

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 7
              Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 8 of 9




1    time. AR 769. Dr. Roberts’ brief and conclusory opinion that plaintiff’s concentration and

2    attention will be impaired due to her “overall condition” does not explain the basis for Dr.

3    Roberts conclusion, especially in light of contradicting opinions provided in the same

4    form. See, AR 769. Dr. Roberts also opines that plaintiff would be expected to miss 16

5    hours or more per month due to her impairments but does not provide any further

6    explanation. AR 769.

7           Accordingly, Dr. Roberts opinion failed to provide more than brief and conclusory

8    opinions unsupported by explanation or clinical findings.

9           However, the ALJ is not allowed to disregard a treating physician’s opinion solely

10   because the opinion is brief and conclusory, the ALJ is required to consider the context

11   of the record. Burrell, 775 F.3d at 1140.

12          Here, the ALJ considered the record, including Dr. Roberts’ treatment notes. The

13   ALJ weighed the record and treatment notes in her decision finding that the treatment

14   notes did not support finding that plaintiff’s reported fibromyalgia, irritable bowel

15   syndrome, migraine headaches, seizures, anxiety or depression were medically

16   determinable severe impairments. AR 17-20. Further, considering the record and

17   treatment notes, the ALJ determined that evidence that plaintiff’s symptoms had

18   improved with treatment did not support a finding of extreme limitations due to plaintiff’s

19   chronic back pain or left shoulder injury. AR 21-22. The ALJ also considered the

20   evidence of plaintiff’s right bicipital tendinitis explaining that the objective evidence in the

21   record did not show signs of inability to use the right upper extremity. AR 22.

22   Accordingly, it does not appear that the ALJ ignored the context of the record or Dr.

23   Roberts’ treatment notes.

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 8
              Case 3:19-cv-05384-TLF Document 14 Filed 10/02/20 Page 9 of 9




1           Based on the forgoing, the ALJ did not err in rejecting the opinions Dr. Roberts

2    provided in response to the Impairment Questionnaire because the opinion is brief,

3    conclusory and unsupported by clinical findings.

4           2. Harmless Error

5           The ALJ provided additional reasons for discounting Dr. Roberts’ opinion; but any

6    error would be harmless. See Presley-Carrillo v. Berryhill, 692 Fed. Appx. 941, 944-45

7    (9th Cir. 2017) (citing Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162

8    (9th Cir. 2008)) (although an ALJ erred on one reason he gave to discount a medical

9    opinion, “this error was harmless because the ALJ gave a reason supported by the

10   record” to discount the opinion).

11                                        CONCLUSION

12          Based on the foregoing discussion, the Court finds that the ALJ’s decision giving

13   Dr. Roberts’ opinion little weight was not erroneous. Defendant’s decision to deny

14   benefits is therefore AFFIRMED.

15

16          Dated this 2nd day of October, 2020.

17

18

19                                                   A
                                                     Theresa L. Fricke
20                                                   United States Magistrate Judge

21

22

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
26   DENY BENEFITS - 9
